Order affirmed in the following memorandum: Contrary to the argument advanced by the People, it is of absolutely no consequence that appellant, absent from his apartment when the search was made, failed to claim a proprietary interest in the premises at the hearing on his motion to suppress. Charged with possessory crimes, standing was conferred on him on the simple showing that the People sought to use the contraband evidence against him (Jones v. United States, 362 U. S. 257; People v. Smith, 35 Misc 2d 533, 535-536). However, although we conclude that appellant obviously had standing, we find no reversible error in the admission of the evidence against him and it may not be said that appellant’s Fourth and Fourteenth Amendment rights have been impaired.
Concur: Chief Judge Fuld and Judges ^urke, Scileph, Bergan, Breitel, Jasen and Gibsqn.